DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 10, 17, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2: the prior arts of record fail to teach, disclose or suggest: a footprint of the first sensor is smaller than a footprint of the laser beam.
Regarding claim 10; the prior arts of record fail to teach, disclose or suggest: a physical component having a hole configured to permit only a portion of the laser beam that exits the first optical component to enter the first sensor through the hole, the physical component being positioned between the first optical component and the first sensor, the hole having a smaller footprint than the footprint of the laser beam that exits the first optical component, wherein ihe first sensor and the physical component are positioned such that the assembly that comprises the first sensor and the physical components disposed between the second optical component and the first optical component.
Regarding claim 17; the prior arts of record fail to teach, disclose or suggest: a footprint of the first sensor is smaller than a footprint of the laser beam exiting the first optical component.
Regarding independent claim 25; the prior arts of record fail to teach, disclose or suggest:  using a physical component having a hole configured to permit only a portion of the laser beam that exits the first optical component to enter the first sensor through the hole, the physical component being positioned between the first optical component and the first sensor, the hole having a smaller footprint than the footprint of the laser beam that exits the first optical component, wherein the first sensor and the physical component are positioned such that the second optical component is disposed between the first optical component and the assembly that comprises the first sensor and the physical component.
Regarding independent claim 26; the prior arts of record fail to teach, disclose or suggest: the first sensor being coupled to a physical component having a hole configured to permit only a portion of the laser beam that exits the first optical component to enter the first sensor through the hole, the hole having a smaller footprint than the footprint of the laser beam that exits the first optical component, wherein the first sensor and the physical component are positioned such that the second optical component is disposed between the first optical component and the assembly that comprises the first sensor and the physical component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/MAMADOU FAYE/
Examiner, Art Unit 2884